Mugglin, J. (concurring).
While we concur in the result reached by the majority affirming dismissal of this complaint, we do so on a separate basis. On this appeal, plaintiffs assert that defendant Niagara Mohawk Power Corporation (hereinafter NiMo) and defendant T & J Electrical Corporation breached a duty of care owed plaintiff Archebald C. Haughton, Jr. (hereinafter plaintiff) by failing to padlock the main switchgear cabinet and by failing to place an adequate warning sign on the exterior of the cabinet. With respect to T & J, we agree with the observation of the dissenter that the facts fail to establish a triable issue with regard to any breach of duty on the part of this defendant. With respect to NiMo, it is our conclusion that neither the National Electric Code (hereinafter NEC) nor the common law of this state imposes the duties relied on by plaintiffs in their claim against this defendant.
First, it is undisputed by plaintiff that the electrical equipment that he was working on was owned by his employer, third-party defendant, Hudson Valley Community College (hereinafter HVCC), not NiMo. The three lateral underground conductors from the utility pole outside the building to the HVCC transformers were NiMo property and under its exclusive control. The NEC does not apply to “installations, *1010including associated lighting, under the exclusive control of electric utilities for the purpose of * * * transmission * * * of electrical energy” (NEC 90-2 [b] [5]). Moreover, NEC 110-34 (c), as relied on by plaintiffs, is not applicable because NEC 110-30 states, “In no case shall the provisions of this part, apply to equipment on the supply side of the service point.” As NiMo’s only equipment was on the supply side of the service point, it is our view that the provisions of the NEC relied on by plaintiffs apply only to HVCC, plaintiffs employer.
It is our further view that the common law of this state imposes no duty on the public utility to padlock or place warning signs on equipment owned by a third party. The New York cases cited in the dissent impose liability where persons other than electricians accidentally come into contact with wires owned by the utility company. Here, in stark contrast, a trained electrician intentionally accessed his own employer’s equipment and was injured. Thus, we would hold that, by reason of its nonownership of the equipment, NiMo owed no duty of care to this plaintiff to either padlock the employer’s cabinet or to place a warning sign on it.
Crew III, J.P., concurs.